Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 15/119930 RCE filed 09/23/2020.     
Claims 18-21 are newly added.
Claim Interpretation
With respect to the instant claims, they are drawn towards, “a method for screening and selecting a therapeutic agent,” and these are interpreted to be method of treatment claims.
The instant claims are not currently rejected under 101, the examiner would like to point out that they are drawn towards a method for screening or diagnosis and selecting a therapeutic agent,” which is a method of treatment. The instant claims are drawn towards the judicial exception which is a natural correlation between the “candidate therapeutic agent,” and lower IBS biomarker level. The instant claims include no particularity of treatment, do not have more than a nominal or insignificant relationship to the judicial exception, and does not imply meaningful limitation to the judicial exception. Also, since the claim 10 process starts with a sample from a patient who has already been diagnosed with IBS, there are no diagnosis steps in the claims (this is merely an observation for clear claim interpretation). If these steps were all there was in this claim, a 101 rejection would be made.


The claims however further include limitations with respect to biomarker detection- in great detail. The specificity of the detection limitations make the instant claims seem more of a detection based than a treatment based ( as is currently claimed in the instant preamble). In reading the claim as a whole, how the instant detection of the claimed biomarkers is performed is not conventional and specifically the limitations regarding the LC/MS conditions are not obvious to one of ordinary skill (See Berkheimer memorandum).  
The claimed detection/measurement limitations, though meaningful and limiting in this claim set however are not crystal clear in the claim language. This is described in the 112 rejection below, but for brevity’s sake, they also call in to question what applicant is actually trying to claim here in the instant invention- since the instant claims are drawn towards a method of screening and selecting a candidate therapeutic agent, but instead the most significant limitations in the claim are drawn towards measurement. Are the measurement steps what applicant means with respect to the “screening” in the independent claims preambles? If so- this should be cleared up in the claim language.
Rewinding to the claimed treatment steps, the scope of treatments and if one of ordinary skill in the art would be able to make and use the claimed invention without undue experimentation is also a question as instantly claimed. Since no specific treatment is claimed, and instead merely “screening” a possible infinite amount of candidate substances, or treating with and unnamed candidate substance(so leaving 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 10 ,14, 18, & 19 and those claims which depend therefrom are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to both Claims 10, 14,18, & 19, these claims are all drawn towards methods of screening or diagnosing and either treating or selecting a therapeutic agent, however there are not really any significant treatment limitations claimed to impart meaningful limitation to the treatment. No specific treatment or options of treatments of 
It is also not clear when exactly and how the claimed “automatic sampler” and the claimed “column” is used, and if the gradient conditions are in the column or not. Please clarify in the claim language.
Specifically, these sections—which appear twice in all of the independent claims, are unclear:
 “wherein the m/z value contains an error range of ±0.1 and the retention time contains an error range of ±0.1 min, when the urine sample of the subject is processed by that 250 pL of supernatant of the urine sample, which has been centrifuged at 2500 rpm for 15 min at 4°C by a centrifugal machine, is mixed with 750 pL of 0.1% (w/w) formic acid aqueous solution to which 0.09% (w/w) sodium azide has been added to obtain a mixed solution, and the mixed solution is measured under a condition of
a column temperature is 40°C;
an automatic sampler temperature is 4°C;
an injection amount of measuring sample is 5 pL;
a flow rate is 0.30 mL/min;
analysis time is 21 min; and

Specifically, it is unclear because of the limitation, “when the urine sample of the subject is processed by that 250 pL of supernatant of the urine sample.”  Does this mean that because of the term “when,” that these conditions are not always the case and are not always used??  If so—there are problems with the claims, as if this section is conditional or only optional, then it would not be read as limiting as it was priorly by the examiner, and then this would also call into question if these claims are really patent eligible or not. It is not thought that this is the case and possibly if the examiner was reading the claims correct as intended, the “when” might just need to be deleted. Please clarify in the claim language. Please check the two sections in each independent claim which recite similar material for similar issues.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 10, 14, 18, & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the  candidate therapeutic substances in instant PGPub paragraphs 0160-0204, does not reasonably provide enablement for the realm of all possibilities of candidate therapeutic substances, and also does not provide enablement for the amount of therapeutic compound would be used or if anything else is involved with the treatment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is not clear through analysis on these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
Since no specific treatment is claimed, and instead merely “screening” a possible infinite amount of candidate substances, or treating with and unnamed candidate substance(so leaving the possibilities completely open) it is not seen how one of ordinary skill would be expected to know what might work as a candidate substance. For instance, could water be a “candidate therapeutic substance”? From the instant claims-yes. When looking to the instant specification, though water is not ruled out, one finds more specific possibilities such as those listed in instant PGPub paragraphs 0160-0204). No working examples are provided in the instant specification, and one of ordinary skill would not be able to pick an appropriate treatment from the disclosed possible therapeutic candidates(or from other possibilities as instantly claimed), and also determine the levels of these compounds which might work. As instantly claimed and disclosed, it seems the treatment steps and the selection of the candidate substance right is meant to be a mental process/abstract idea- and for one of ordinary skill this would take much undue experimentation.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 5-6, 10, 14-16 & 18-21 are rejected under 35 U.S.C. 103(a) as being obvious over JONES in US 20140141990 in view of COLGAN in US 20080226554.
	With respect to Claims 5-6, 10, 14-16 & 18-21, JONES et al. teach of methods of using biomarkers to distinguish and IBS patient from a healthy patient (abstract).  JONES et al. also teach of using a urine sample (paragraph 0040), using mass spectrometry for detection (paragraph 0044 & 0186), and of measuring biomarkers such as different prostaglandins (which will inherently have the claimed mass/charge ratios) (paragraph 0050 & 0168).  JONES et al. also teach of purifying the sample prior to mass spec by liquid chromatography (paragraph 0293).  JONES et al. in addition teach of detecting the concentrations of the biomarkers (paragraph 0050), and determining a drug suitable to treat the IBS (paragraph 0151).  JONES et al do not teach of the 
	 COLGAN et al. more specifically teach of a method of detecting disease (abstract), wherein urine is used as the sample(paragraph 0041), mass spec/liquid chromatography is used as the analysis method(0425 & 0405, 0408), and sodium azide and formic acid are used during the analysis of the sample/mixed with the sample(paragraph 0426 & 0506).  It would have been obvious to one of ordinary skill in the art to use the analysis compounds for liquid chromatography/mass spec(sodium azide and formic acid) as is done in COLGAN in the method of JONES due to the shown success of these techniques from COLGAN(paragraph 0780).  With respect to the instantly claimed mass charge ratios- they are inherent as they are material properties of the claimed composition.  JONES et al. also teach of measuring the biomarker and of comparison with a reference level/sample(paragraph 0118). COLGAN et al. teach of gradient conditions including flow rates and retentions times(paragraphs 0447-0449 & table 4 & 0474).  COLGAN et al. also teach of carrying out at specific temperatures (0425), and microcentrifugation at specific rates (paragraph 0153, 0194, 0408, 0447). With respect to the instantly claimed mass charge ratios- they are inherent as they are material properties of the claimed composition. Specifically, COLGAN et al. teach of using the claimed mobile phase gradient (94.9% deionized water, 5.0% acetonitrile and 0.1% formic acid (pH.apprxeq.3). Eluent B consisted of 5.0% deionized water, 94.9% acetonitrile and 0.1% formic acid, and of .2ml/min flow rate (paragraph 0474), it would be obvious to adjust these elution liquid chromatography parameters- since they are result effective variables:
In reAntonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
COLGAN and JONES et al. do not teach of the claimed acquity column and trap, however as the sections about the analysis/measurement/detection are unclear as shown above, it would be obvious to one of ordinary skill in the art to choose a columned and trap based of what is convenient and available in the lab.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Foreign priority document filed as accepted. Applicant’s drawings have been accepted and applicants claim for foreign priority have been acknowledged- though no translation has been received for the priority documents.
The instant 103 rejections have been maintained at this time, until the claims are cleared up. As seen above, there are two types of 112 rejections made, to which applicant must clear these issues- they are further explained/clarified above- so please read above for why they are maintained..
In the section of applicants arguments dated 09/23/2020, titled “status of the application,” applicants representative states that Claim 10 & 18 recite the first 
With respect to the instantly used JONES and COLGAN references, applicant argues that JONES teaches of testing for urine, though not testing for the instantly claimed biomarkers and more importantly, the specifically claimed prostaglandin applicant claims.  With respect to this, the examiner would like to point out that JONES et al. does in fact teach of detecting and being a marker for IBS and the mass/charge ratio would be obvious and other prostaglandin variants would detect simlarly (paragraph 0050 & 0168).  JONES et al. also teach of the same mobile phase components and of comparison toe reference values. The art rejections are maintained until applicant corrects the other issues with the instant claim set. 
All claims remain rejected at this time.
The 103 rejections are maintained at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle, can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797